Exhibit 10.68

 

MASTER DISTRIBUTION AGREEMENT

 

This Master Distribution Agreement (“Agreement”) is made effective as of
February 9, 2005 (the “Effective Date”), by and between JOE’S JEANS, INC., a
Delaware corporation, with its principle place of business at 5900 S. Eastern
Avenue, Commerce, California 90040, USA, (hereinafter referred to as “JOE’S”)
and BEYOND BLUE, INC., a California corporation, with its principle place of
business at 815 Moraga Drive, Second Floor, Los Angeles, California 90049, USA
(hereinafter referred to as “BBI”) and collectively know as (the “Parties”).

 


W I T N E S S E T H:

 

WHEREAS, JOE’S is the owner of the indie™ trademark (“Trademark”) and has been
engaged in the manufacture, design, production, distribution and sale of men’s
and women’s denim jeans and other related clothing products under the Trademark
(“Products”) in the United States, and various other countries and desires to
appoint a worldwide master distributor outside the United States of America (the
“Territory”); and

 

WHEREAS, BBI is a reputable agent for and distributor of products similar to the
Products; and

 

WHEREAS, JOE’S wishes to appoint BBI as, and BBI wishes to be appointed to and
assume the position of, the exclusive distributor of the Products in the
Territory.

 

NOW, THEREFORE, the parties to this Agreement (hereinafter referred to as the
“Parties”) hereby agree as follows:

 

1.                                      Grant of Distribution Rights.

 

1.1                                 Distribution Rights

 

Under the terms and conditions of this Agreement, JOE’S grants to BBI for the
term of this Agreement the right to purchase the Products from JOE’S, to import,
advertise, promote, market, distribute and sell the Products and to use the
Trademarks in the advertising, promotion, marketing, distribution and sale of
the Products in the Territory only as approved by JOE’S in the manner set forth
in this Agreement (“Distribution Rights”).

 

Notwithstanding anything herein to the contrary, the right to sell or offer for
sale or authorize for sale any Product to the following or by the following
means in the Territory is reserved exclusively to JOE’S (or its designee) and
its affiliated companies: (a) United States Government instrumentalities,
agencies, departments or activities, including, without limitation, Military
Post Exchanges, if any, in the Territory; (b) airport duty free shops, duty free
zones and any other areas similarly designated by local

 

1

--------------------------------------------------------------------------------


 

government and authorities; and (c) the Internet or other electronic means now
known or to be developed (the “Internet”).

 

Neither BBI nor any of its affiliated companies shall, directly or indirectly,
solicit customers for Products in the United States of America.  Neither BBI nor
any of its affiliated companies shall, directly or indirectly, sell or offer to
sell Products outside the Territory or to anyone that it knows or, upon
reasonable inquiry, should know is likely to resell such Products outside of the
Territory.  BBI shall promptly refer all inquires it receives concerning sales
outside the Territory to JOE’S.

 

1.2                                 Exclusivity and Competitive Products.

 

(a)                                 During the effective term of this Agreement
(as hereinafter defined), JOE’S shall not grant to any other person, firm or
corporation the Distribution Rights for the Products in the Territory, nor shall
JOE’S distribute, lease, market or sell, directly or indirectly, the Products in
the Territory except through BBI.

 

(b)                                 BBI shall submit to JOE’S a list of the
products other than JOE’S which are primarily jeans and potentially competitive
products to the Products and JOE’S that it currently distributes or plans to
distribute in the Territory (“Competitive Products”).   When, during the term of
this Agreement, BBI directly or indirectly, through an Affiliate or otherwise,
is considering to act as an official distributor to the retail trade in the
Territory for any product which could be competitive with any of the Products,
BBI will notify JOE’S and use its best efforts to resolve any issues that could
negatively impact BBI’s distribution of the Products.  The contents of this
Section are not intended to be a restriction or impediment in any way to BBI’s
efforts to act as a licensing agent or consultant to entities manufacturing or
selling products which may be considered competitive to the Products; the
Parties agree that this Section 1.2(b) refers to and is intended to be a
consideration for official distribution activities controlled or prompted by any
distribution agreements between BBI and a third party manufacturing or selling
Competitive Products.

 

1.3                                 Term.

 

This Agreement shall come into force as of the Effective Date and shall remain
in full force and effect for a period of four (4) years through August 8, 2009
(the “Term”).  For purposes of this Agreement, the first year of the Term shall
be an eighteen (18) month period.  The following represent the collections for
each year of the Term:

 

First Year (Period February 9, 2005 to August 8, 2006):

Summer 2005

Fall 2005

Holiday 2005

Spring 2006

Summer 2006

 

2

--------------------------------------------------------------------------------


 

Second Year (Period August 9, 2006 to August 8, 2007)

 

Fall 2006

Holiday 2006

Spring 2007

Summer 2007

 

Third Year (Period August 9, 2007 to August 8, 2008)

 

Fall 2007

Holiday 2007

Spring 2008

Summer 2008

 

Fourth Year (Period August 9, 2008 to August 8, 2009)

 

Fall 2008

Holiday 2008

Spring 2009

Summer 2009

 

Any renewal of the term of this Agreement shall be determined six (6) months
prior to the expiration of the Term by mutual agreement between the parties.

 

2.                                      Sub-Distribution.

 

The parties hereby agree that within ninety (90) days from the date of the first
shipment to each sub-distributor by BBI, a standard sub-distribution agreement
(the “Sub-Distribution Agreement” or “Sub-Distribution Agreements”) shall be
finalized for execution by the sub-distributors during the term of this
Agreement.  BBI shall be responsible for entering into the Sub-Distribution
Agreements with various sub-distributors (“Sub-Distributors”) in the Territory,
which shall act as local distributors and/or agents to distribute the Product
within certain areas of the Territory as more specifically defined in the
Sub-Distribution Agreements.  BBI shall cooperate with JOE’S regarding approval
or disapproval of any Sub-Distributor, and shall seek final written approval for
Sub-Distributors from JOE’S prior to execution of the Sub-Distribution
Agreements.  BBI shall be responsible for all aspects of the Sub-Distribution
Agreements, including enforcing the rights and obligations of each
Sub-Distributor under said Sub-Distribution Agreements.  The Sub-Distribution
Agreements shall, at a minimum include the following:

 

1.  Minimum sample charges to be paid by each Sub-Distributor for samples;

 

2.  Minimum advertising requirements, including minimum monetary obligations and
approval by BBI and JOE’S of manner and use of advertising expenditures;

 

3

--------------------------------------------------------------------------------


 

3.  An assignment provision whereby, in the event that this Agreement is
terminated for any reason whatsoever, each Sub-Distribution Agreement shall be
assigned to JOE’S, and each Sub-Distributor shall be bound to JOE’S as the
assignee for its obligations under the Sub-Distribution Agreements, and each
Sub-Distribution Agreement shall remain in full force and effect.

 

Each Sub-Distribution Agreement shall be considered an Addendum to this
Agreement, and shall be incorporated upon each Sub-Distribution Agreement’s
respective execution.

 

3.                                      Sales Promotion

 

3.1                                 Best Efforts.  BBI agrees to use its best
efforts to promote and stimulate the sale of the Products in the Territory.

 

3.2                                 Marketing.

 

JOE’S shall cooperate with BBI to allow BBI to use its best efforts to
advertise, promote, market and sell the Products in the Territory.  Twice a
year, as specified herein, BBI shall furnish JOE’S with seasonal marketing plans
for the ensuing year which shall be due no later than the last day of
November for the Spring/Summer Collection and by the last day of April for the
Fall/Winter/Holiday collection.  JOE’S shall notify BBI of its approval or
comment on needed changes to such marketing plans within one (1) month of
receipt of same from BBI.  BBI shall secure JOE’S approval prior to initiating
any changes in its existing or proposed sales and marketing plans.

 

All advertising, promotional and marketing materials prepared by BBI shall be
subject to the prior written approval of JOE’S.  JOE’S shall have ten (10)
business days following receipt of such materials in which to review and approve
or disapprove the materials, which approval JOE’S may withhold in its sole
discretion. If JOE’S does not approve or disapprove any such materials in
writing within that time period, such materials will be deemed to be approved.

 

BBI agrees to attend at least two JOE’S line presentations for the Products
during each year of the Agreement. BBI will attend and show the Products at a
minimum of two trade fairs during each year of the Agreement.

 

4.                                      Orders For Products, Defects and
Deficiencies, Reports and Access.

 

4.1                         Purchase Orders.

 

BBI shall submit purchase orders for the Products to JOE’S in writing prior to
the order cut-off date as communicated by JOE’S to BBI, which shall set forth at
a minimum:

 

4

--------------------------------------------------------------------------------


 

(a)                                  Identification of the Products ordered;

(b)                                 Quantities;

(c)                                  Sizes;

(d)                                 Requested delivery dates, and

(e)                                  Shipping instructions (including shipping
address).

 

4.2                                 Acceptance of Orders.

 

JOE’S shall accept orders placed by BBI in writing at its principal offices in
Los Angeles, U.S.A.  After acceptance, an order may not be modified or changed
except with the written request by BBI and the approval of JOE’S.

 

4.3                                 Delivery, Risk and Title

(a)                                  Unless otherwise agreed in writing, all
Products purchased by BBI from JOE’S shall be  packed according to BBI’s
reasonable instructions and made available to BBI’s designated forwarder.  JOE’S
shall advise BBI when the Products are available for shipment.

 

(b)                                 Unless otherwise agreed, the Products shall
be delivered FOB, the JOE’S warehouse or the warehouse of JOE’S’s supplier  and
delivery shall be deemed to have been completed once the Products have been
picked up at JOE’S’s warehouse by BBI’s freight forwarder.

 

(c)                                  All title and risk of loss and damage shall
pass to BBI when the Products have been effectively delivered to BBI’s freight
forwarder.

 

4.4                                 Modification of Orders.

 

No accepted purchase order shall be modified or cancelled except upon the
written agreement by both parties.  BBI’s purchase orders or mutually agreed
change orders shall be subject to all provisions of this Agreement.

 

4.5                                 Import Documentation.

 

BBI shall be the exporter of record with respect to all Products.  BBI shall be
responsible, at its expense, for obtaining and maintaining all licenses and
permits and for satisfying all formalities as may be required to import Products
into the Territory in accordance with the then prevailing law or regulations,
and all permits and other governmental approvals for the sale of the Products in
the Territory. BBI shall also bear all transportation costs associated with
shipping the Products from JOE’S to BBI.

 

4.6                                 Defects and Deficiencies.

 

(a)                      In view of the administration and expense of shipping
defective Products back to the United States from the Territory, provided that
BBI is in compliance with the terms and conditions of this Agreement, at the end
of each season, JOE’S  will pay

 

5

--------------------------------------------------------------------------------


 

to BBI or otherwise credit BBI’s account in the amount of the value of one
percent (1%) of the net invoice price of all purchases of the Products to
accommodate BBI for any damaged or defective Products which may have been
received by BBI. BBI shall destroy and dispose of such defective products in the
Territory, and shall promptly inform JOE’S of same.

 

(b)                     In the case of Products that were delivered in
quantities less than those set forth in JOE’S’s invoices with respect thereto,
BBI shall give JOE’S notice of such deficiency within thirty (30) days following
delivery to BBI’s warehouse in the Territory.   If JOE’S, through its own
sources, confirms that the deficiencies in such deliveries existed as of the
time of delivery to the common carrier for shipment, then JOE’S shall allow a
credit to BBI for such deficiencies, as set forth herein.  JOE’S shall not in
any event be responsible for any deficiency that arises following delivery to
the common carrier for shipment.  All claims for deficiencies shall first be
made to BBI’s common carrier, notwithstanding the required notice to JOE’S
specified in this Section. If JOE’S is found to be ultimately responsible for
the deficiency, the invoice price of the goods that were not shipped shall be
deducted from the amount of the next payment to JOE’S to be made by BBI.

 

The refunds and credits set forth in this Section 4.6 may be offset by JOE’S
against any amounts due JOE’S at the time that the refunds or credits are to be
given or applied.

 

4.7                                 Reports.

 

(a)                                  Retail Sales: If applicanle, for retail
sales made by BBI, BBI shall provide to JOE’S every two (2) weeks with a sales
report of the Products by door, by style and color, by sales price and by day.

 

(b)                                 Sales to Retail Stores. For its sales to the
retail trade, BBI shall provide JOE’S with  quarterly and annual reports as set
forth below :

 

•                  Quarterly Reports.  BBI shall, within thirty (30) business
days after the end of each fiscal quarter of JOE’S, deliver to JOE’S a report of
gross sales and net sales (as defined hereinbelow) by price, by style and color,
and by retail entity, including all documentation relevant to the calculation of
Net Sales as defined herein, for the immediately preceding fiscal quarter and
such other financial reports and statements as JOE’S may reasonably request from
time to time. In addition, upon reasonable request by JOE’S, BBI shall provide
to JOE’S a seasonal qualitative and quantitative recap report by stock keeping
unit (“SKU”), pursuant to a template provided by JOE’S.  For purposes of this
Agreement, Gross Sales shall mean the full amount of all sales of the Products
in the Territory.  Net sales shall be defined as the gross sales of all of the
Products sold in the Territory to the trade by BBI, less refunds for returned
Products and less value added, sales and similar taxes, if any, incurred in

 

6

--------------------------------------------------------------------------------


 

connection with the sales of the Products during the applicable period (“Net
Sales”).

 

•                  Annual Reports.  Within thirty (30) days following the end of
the fiscal year of JOE’S, BBI shall deliver to JOE’S an annual report of gross
sales and Net Sales including all documentation relevant to the calculation of
Net Sales as defined herein for the immediately preceding calendar year.

 

4.8                                 Access.

 

JOE’S independent auditors, shall, upon reasonable advance notice, have access
to BBI’s records, at mutually agreeable times during the term of this Agreement
for the purpose of:  (a) review BBI’s inventory of Products;  (b) reviewing and
auditing BBI’s books and records relating to the reports to be given by BBI to
JOE’S, including without limitation, all books, records and supporting
documentation relative to BBI’s Net Sales, advertising of the Products and
advertising and marketing expenditures; and/or (c) reviewing BBI’s compliance
with this Agreement. In no case shall such a review take place more than once
every two (2) years, unless, however, JOE’S independent auditors shall require a
review more than once every two years for an unforeseen reason such as a
governmental inquiry, audit, investigation or other reason beyond JOE’S control
in the ordinary course of business.

 

5.                                      Guaranteed Purchases and Sales

 

5.1                                 Guaranteed Purchase Amount

 

BBI shall purchase all Products exclusively from JOE’S or from sources
acceptable to JOE’S.  BBI shall purchase the minimum U.S. dollar amounts of
Products from JOE’S on a seasonal basis, as set forth below, at JOE’S’s invoice
price to BBI.

 

The annual guaranteed purchase amount shall include the amount of purchases
ordered by BBI but cancelled by JOE’S after acceptance by JOE’S.

 

5.2                                 Guaranteed Wholesale Sales:

 

BBI shall achieve the Guaranteed Net Wholesale (“GNW”) sales of $20,000,000 over
the entire Term, more particularly as set forth below:

 

Year 1:                                                        $3,500,000

Year 2:                                                        $4,500,000

Year 3:                                                        $5,500,000

Year 4:                                                        $6,500,000

 

Notwithstanding the foregoing, in the event that BBI fails to meet its GNW
minimums in Year 1, then BBI shall have the right to carry forward the shortfall
in GNW

 

7

--------------------------------------------------------------------------------


 

sales during Year 1 to Year 2 (“Year 1 GNW Shortfall Amount”).  In such event,
said Year 2 GNW sales shall be increased to include the Year 1 GNW Shortfall
Amount (“Revised Year 2 GNW Minimum”).  The parties acknowledge that BBI’s right
to carry forward Year 1 sales as a result of any shortfall shall only be
applicable to Year 1 sales and no other subsequent years during the Term of this
Agreement.

 

For purposes of this Agreement, GNW shall be defined as the minimum amount of
purchases by BBI from JOE’S at prices set forth pursuant to Section 6.1 of this
Agreement.

 

6.                                      Prices and Payments.

 

6.1                                 Wholesale Prices.

 

JOE’S shall invoice BBI for Products on a FOB warehouse basis at JOE’S’s then
current wholesale line price less twenty percent (20%).  All prices invoiced to
BBI include packing in accordance with BBI’s reasonable packing requirements. 
If both parties agree to change the current pricing, the new pricing shall be
negotiated in good faith between the parties.

 

6.2                                 Payment Terms.

 

BBI shall make payment to JOE’S within sixty (60) days of receipt of each
invoice delivered to BBI pursuant to Section 6.1 hereinabove.

 

6.3                                 Retail Prices.

 

BBI and JOE’S may work together to determine appropriate suggested retail prices
in the Territory to be presented strictly in compliance with law; provided
however, that BBI reserves the right to sell Products at such prices as BBI, in
its discretion, shall determine. BBI shall provide JOE’S on a seasonal basis
with a list of its retail prices to be charged to its customers for the
Products.

 

7.                                      Trademarks.

 

7.1                                 Use of Trademarks.

 

All Products shall be sold only under the Trademarks, which may be registered,
at JOE’S absolute discretion and control, in the Territory in JOE’S or its
affiliate’s name and at JOE’S expense.  BBI shall sell the Products only with
their original packaging to the extent that it is legally acceptable under law
within the Territory, or with agreed changes to labels where necessary for local
regulatory purposes.  BBI shall only use the Trademarks in a manner approved by
JOE’S and consistent with all applicable laws within the Territory.

 

8

--------------------------------------------------------------------------------


 

The Trademarks are and shall remain at all times the property of JOE’S and/or
its affiliates.  BBI recognizes that the Trademarks belong to JOE’S and/or its
affiliates.  BBI is granted no rights with respect to the Trademarks except the
right to market, advertise, distribute and sell Products, which bear the
Trademarks.  BBI warrants that it shall never do anything to jeopardize the
ownership of JOE’S or its affiliates’ Trademarks, including but not limited to: 
(a) claiming any right, title or interest in or to the Trademarks by
registration or otherwise, other than the right to use the same under all the
terms and conditions of this Agreement; (b) questioning the validity of the
Trademarks; (c) using its own name, trade names or trademarks or those of any
other person or entity in connection or association with the Trademarks or the
name of JOE’S or any of JOE’S affiliates; or (d) applying the Trademarks to any
product, package or container without the express written approval of JOE’S. 
BBI shall promptly assign to JOE’S any rights it might acquire in or to the
Trademarks through use or otherwise, except the right to use the Trademarks
under the terms and conditions hereof.

 

BBI shall not at any time use, in any combination or manner, the name of JOE’S,
any Trademark or any other trademark or trade name of JOE’S or its affiliates in
any way in advertisements except in either (a) advertisements which have been
supplied by JOE’S to BBI and to which BBI has made no change of substance; or
(b) advertisements submitted by BBI to JOE’S and approved by JOE’S.

 

BBI shall give prompt notice in writing to JOE’S of any infringement or possible
infringement of the Trademarks that may come to its attention.  If requested by
JOE’S to do so,  BBI shall, pursuant to JOE’S’s direction and control, and at
JOE’S’s expense, take such action as may be necessary or advisable to stop any
infringement of the Trademarks or other acts of unfair competition.  If any sum
is recovered in any such suit, JOE’S shall be solely entitled thereto.  JOE’S,
at its own cost and expense and in its absolute discretion and control, may (in
its own name or in the name of BBI or in both names) take such action as it
deems necessary to prevent infringement of the Trademarks or other acts of
unfair competition or to defend the BBI or its customers in suits,
administrative or otherwise, brought against them in connection with the use of
the Trademarks.

 

BBI shall formally assign to JOE’S any cause of action it may have against an
infringer of the Trademarks upon the request of JOE’S, and shall execute all
documents and do all acts deemed necessary by JOE’S for JOE’S to control any
infringement suit or proceeding which relates to the Trademarks to the extent it
is legally possible under the applicable law in the Territory.

 

JOE’S shall indemnify and hold BBI harmless from and against any claim of
alleged infringement of any right of a third party due to use of the Trademarks
in accordance with this Agreement.

 

7.2                                 Registration.

 

JOE’S has registered or applied to register the Trademarks for the Products in
the Territory.  In addition, in the event JOE’S believes that it is advisable to
effect any filing

 

9

--------------------------------------------------------------------------------


 

or obtain any governmental approval or sanction for the use by BBI of any of the
Trademarks pursuant to this Agreement, the parties shall fully cooperate in
order to do so.  All expenses relating to the registration of the Trademarks in
the Territory for the Products, as well as the making of any filing or obtaining
any governmental approvals for the use the Trademarks by BBI shall be borne by
JOE’S. 

 

.

 

8.                                       Representations and Warranties.

 

8.1                                 JOE’S represents and warrants to BBI that:

 

(a)                                  JOE’S has full authority to enter into this
Agreement;

(b)                                 JOE’S has (i) registered; (ii) applied to
register; or (iii) shall use its best efforts to register the Trademarks for the
Products in the Territory;

(c)                                  Execution, delivery and performance of this
Agreement, including the grant of Distribution Rights set forth in this
Agreement, will not violate the terms or any agreement, order or other
arrangement binding upon JOE’S or the Trademarks; and

 

8.2                                 BBI represents and warrants to JOE’S that:

 

(a)                                  BBI has full authority to enter into this
Agreement; and

(b)                                 Execution, delivery and performance of this
Agreement will not violate the terms or any agreement, order or other
arrangement binding upon BBI; and

(c)                                  BBI will market and sell the Products only
in a first class manner and in full compliance with the terms of this Agreement.

 

9.                                      Termination.

 

9.1                                 Termination.

 

Notwithstanding the provisions of Section 1.4 above, this Agreement may be
terminated in accordance with the following provisions:

 

Either party may terminate this Agreement at any time by giving written notice
to the other party if:

 

(a)                     Other than as specified herein, any breach of this
Agreement which, if capable of being cured, is not cured within thirty (30) days
after written notice thereof, except that any failure of  BBI  to make timely
payments hereunder must be cured within ten (10) days after notice thereof;

 

(b)                    on fifteen (15) days notice for any breach of this
Agreement of Sections  relating to Confidentiality, Representations and
Warranties, Sales Outside the Territory, Trademarks;

 

10

--------------------------------------------------------------------------------


 

(c)                     failure of either party to satisfy any final judgment
against it.

 

9.2                                 Rights and Obligations on Termination.

 

(a)                      Upon termination or expiration of this Agreement, all
Distribution Rights, rights to use the Trademarks, and other rights granted to
BBI under this Agreement shall immediately terminate.  BBI shall immediately
cease using the Trademarks in any way, and BBI shall deliver to JOE’S or, upon
JOE’S request, shall destroy all advertising, sales, promotional and other
materials and literature bearing the Trademarks or containing trade secrets of
JOE’S.

 

(b)                     Notwithstanding the provisions in Section 9.2 (a) above,
BBI may liquidate and sell its then existing inventory of Products on a
non-exclusive basis for a period of ninety (90) days after the later of (A) the
termination or expiration date, or (B) the date of final delivery of all
Products which are on order on the termination or expiration date.  If BBI has
not disposed of all Products by the end of the (90) day inventory liquidation
period hereunder, BBI may (i) sell to JOE’S such remaining Products at the 
price paid by BBI pursuant to Section 6.1 hereinabove less 50%.

 

(c)                      Termination of this Agreement shall not release either
party from the obligation to make payment of all amounts then or thereafter due
and payable and accrued prior to the termination of this Agreement;

 

10.                               Indemnity.

 

10.1                           BBI’s Indemnity.

 

Except to the extent that the same can be shown to have been caused
substantially by JOE’S, BBI agrees to indemnify, defend and hold harmless JOE’S,
its officers, directors, shareholders, agents, and employees from and against
any and all obligations, liabilities, claims, demands, suits, actions, causes of
action, damages and expenses (including but not limited to reasonable attorneys’
fees and costs) caused by or arising from (a)  advertising, promotion,
marketing, distribution or sale of the Products by BBI or any other activity
undertaken by BBI or its affiliated companies pursuant to this Agreement;
(b) unauthorized use by BBI of the Trademarks or JOE’S trade secrets or other
confidential information; (c) its performance under this Agreement; and (d)
compliance with law as set forth in this Agreement.

 

10.2                           JOE’S Indemnity.

 

(a)                                  JOE’S agrees to indemnify, defend and hold
harmless BBI, its officers, directors, shareholders, agents and employees from
and against any and all obligations, liabilities, claims, demands, suits,
actions, causes of action, damages and expenses (including reasonable attorneys’
fees and costs) caused by or arising from (i) BBI’s authorized use of the
Trademarks in accordance with this Agreement;

 

11

--------------------------------------------------------------------------------


 

(ii) JOE’S conduct as a wholesaler of the Products; (iii) compliance with
Product Regulations as set forth in Section 11.2 hereof; or (iv) compliance with
applicable labor laws by JOE’S or any of its manufacturers or contractors.

 

(b)                                 JOE’S shall also defend and hold BBI
harmless from any claim or liabilities arising from any alleged defect in the
Products, including, but not limited to, product liability and tort claims
arising out of the Products or use of the Products.

 

11.                               Compliance with Product Regulations and Law.

 

11.1                           Definition.

 

As used in this Section, “Product Regulations” shall mean all governmental and
quasi-governmental statutes, regulations and rules applicable to the Products,
including without limitation all safety and health oriented statutes,
regulations and rules applicable to the Products in the Territory.

 

11.2                           Products.

 

Notwithstanding the provisions in Section 12 of this Agreement, JOE’S will be
responsible for causing the Products to be manufactured in accordance with all
Product Regulations in the Territory known to JOE’S.  If BBI gives notice to
JOE’S that any Product does not comply with any Product Regulation in the
Territory, JOE’S will promptly take such actions as may be reasonably necessary
or advisable to cure such noncompliance.  If JOE’S, upon conferring with BBI,
determines that cure of the noncompliance for any given Product will be so
difficult or costly as to make such cure commercially unreasonable, JOE’S may
terminate the Distribution Rights with respect to specifically such Product,
giving BBI as much advance notice as is legally and practically possible.

 

11.3                           Compliance with Law.

 

BBI shall take the necessary steps to encourage sub-distributors to comply with
all applicable laws, regulations, ordinances, decisions, and other issuances
having the effect of law in the Territory regarding the relationships and
transactions contemplated by this Agreement, including but not limited to the
importation, storage, warehousing, advertising, marketing, packaging, and other
aspects of selling and distributing the Products.  Further, BBI will, as soon as
possible following its notice thereof, advise JOE’S of any change in
manufacturing, sale, packaging, labeling or other legal requirements with
respect to the sale and distribution of the Products in the Territory.

 

12

--------------------------------------------------------------------------------


 

 

12.                               Miscellaneous.

 

12.1                           Force Majeure.

 

Neither party shall be held responsible for damages caused by any delay or
default due to any contingency beyond its control preventing performance
hereunder, including without limitation, war, terrorist acts, government
regulations, embargoes, export, shipping or remittance restrictions, strikes,
lockouts, accidents, fires, delays or defaults caused by carriers, floods or
governmental seizure, control or rationing. The party claiming Force Majeure
shall immediately notify the other party of the nature of the event of Force
Majeure, and its cause and possible consequences, and shall take all reasonably
possible steps necessary to minimize such delay; provided, however, that if any
party fails to perform as required under this Agreement for a period of
forty-five (45) days for any of the reasons set forth herein, the other party
may elect to terminate this Agreement with no further obligations hereunder.

 

12.2                           Relationship.

 

This Agreement does not make either party an employee, agent, partner, or legal
representative of the other party for any purpose whatsoever.  Neither party is
granted any right or authority to assume or to create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
party or to do anything for which the other party or any of its affiliated
companies may become directly or contingently liable.  In fulfilling its
obligations pursuant to this Agreement, each party shall be acting as an
independent contractor.

 

12.3                           Confidentiality

 

Each party agrees that it shall not disclose, unless otherwise permitted herein
or required by law, to any third party which is not related or connected to the
execution and/or obligations of this Agreement, and shall use for the sole
purpose of this Agreement any proprietary technical, economic, financial or
marketing information which it may receive from the other party pursuant to this
Agreement. The foregoing sentence does not apply to any information which (1) is
already known to the receiving party prior to the execution of this Agreement;
(2) becomes hereafter lawfully available to it from a third party without breach
of this Agreement; (3) is in or comes into the public domain without act or
fault of the receiving party; or (4) is acquired by the receiving party
independently of disclosure of the confidential information by the disclosing
party. In addition, neither party shall use any of the trade secrets or
confidential information of the other party for any purpose not specifically
authorized by this Agreement.

 

13

--------------------------------------------------------------------------------


 

12.4                           Assignment.

 

BBI shall not assign or otherwise transfer any of its rights or obligations
under this Agreement except with the prior written consent of JOE’S.

 

12.5                           Notices and Approvals.

 

All notices and approvals provided for herein shall be given in writing at the
addresses set forth below (or such other address as the party may have specified
to the other party in writing in accordance with this Paragraph 12.5, by
personal delivery, facsimile with confirmation of receipt or via courier:

 

If to JOE’S:

 

JOE’S JEANS, INC.

 

 

5804 East Slauson Avenue

 

 

Commerce, California 90040

 

 

U.S.A.

 

 

Attn: Samuel J. Furrow, Jr.

 

 

And by Facsimile to: 323.201-3846

 

 

 

And to:

 

INNOVO GROUP INC.

 

 

5804 E. Slauson Avenue

 

 

Commerce, California 90040

 

 

Attention : Dustin A. Huffine and

 

 

Marc B. Crossman

 

 

And by Facsimile : 323.201-3846

 

 

 

If to BBI:

 

BEYOND BLUE, INC.

 

 

815 Moraga Drive, Second Floor

 

 

Los Angeles, California 90049

 

 

Attn : Harry Haralambus

 

 

And by Facsimile : 310.472-1327

 

Any notice given in accordance with this Section 12.5 shall be deemed to have
been given on the date of the addressee’s receipt in the case of personal
delivery or three (3) days after sending notice via courier or upon confirmed
facsimile transmission.

 

12.6                           Entire Agreement.

 

This Agreement, constitute the entire agreement of the parties with respect to
the subject matter hereof, and supersedes all previous agreements by and between
JOE’S and BBI as well as all prior proposals, oral or written, and all prior
negotiations, conversations or discussions between the parties related to this
Agreement.  Each of JOE’S and BBI acknowledges that it has not been induced to
enter into this Agreement by any representations or statements, oral or written,
not expressly contained herein, and that no

 

14

--------------------------------------------------------------------------------


 

other agreement, statement or promise not contained in this Agreement shall be
valid or binding.

 

12.7                           Amendment.

 

This Agreement shall not be deemed or construed to be modified, amended,
rescinded, cancelled or waived, in whole or in part, except by written amendment
signed by the parties.

 

12.8                           Publicity.

 

This Agreement is confidential and no party shall issue press releases or engage
in other types of publicity of any nature dealing with the commercial and legal
details of this Agreement without the other party’s prior written approval,
which approval shall not be unreasonably withheld.  However, approval of such
disclosure shall be deemed to be given to the extent such disclosure is required
to comply with governmental rules, regulations or other governmental
requirements.  In such event, the publishing party shall furnish a copy of such
disclosure to the other party prior to the disclosure and give the other party
as much notice as reasonably possible and the opportunity to comment on the
contents thereof and take such other action as may be legally permissible to
prevent the disclosure or otherwise protect its interests.

 

12.9                           Severability.

 

If any term, provision, covenant or condition of this Agreement is held by a
court of competent jurisdiction or other competent authority to be invalid, void
or unenforceable, the remainder of the provisions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated by the such
term, provision, covenant or condition.

 

12.10                     Counterparts.

 

This Agreement shall be executed in two or more counterparts in the English
language, and each such counterpart shall be deemed an original hereof.  In case
of any conflict between the English version and any translated version of this
Agreement, the English version shall govern.

 

12.11                     Waiver.

 

Failure of either party to enforce at any time any of the provision of this
Agreement or any right with respect hereto or failure to exercise any
provisions, rights or elections provided for herein shall in no way be
considered to be a waiver of such provisions, rights or elections or in no way
affect the validity of this Agreement.  The failure of either party to exercise
any of the said provision, rights or election shall not preclude or prejudice
such party from later enforcing or exercising the same or any other provisions,
rights or elections which it may have under this Agreement.

 

15

--------------------------------------------------------------------------------


 

12.12                    Arbitration.

 

(a)                                  All disputes, claims and controversies
concerning the validity, interpretation, performance or breach of this Agreement
shall, if not amicably solved by the parties hereto, be referred to arbitration
in Los Angeles, California under the then current Commercial Arbitration Rules
for International Commercial Arbitration of the American Arbitration Association
(the “Rules”).  In the event of any conflict between the Rules and this
paragraph, the provisions of this paragraph shall govern.

 

(b)                                 Each party shall appoint one arbitrator
within thirty (30) days after receipt by the respondent of the demand for
arbitration, and the two arbitrators appointed by the parties shall, within
thirty (30) days after their appointment, appoint a third presiding arbitrator. 
If either party fails to nominate an arbitrator, or if the two arbitrators
appointed by the parties are unable to appoint a presiding arbitrator within the
stated periods, the second or presiding arbitrator, as the case may be, shall be
appointed according to the procedures of Rule 13 of the Rules.  All arbitrators
shall be fluent in English and all hearings shall be conducted in the English
language.

 

(c)                                  The arbitrators shall, by majority vote,
tender a written decision stating reasons therefor.  Any cash award shall be
payable in United States dollars, net of fees, taxes and other charges.  The
prevailing party shall be entitled to recover its share of the costs and
reasonable attorneys’ fees, as determined by the arbitrators.

 

(d)                                 The award shall include interest from the
date of any damages incurred for breach or other violation of the Agreement, and
from the date of the award until paid in full, at a rate to be fixed by the
arbitrator(s), but in no event less than the London Interbank Offering Rate
(LIBOR) per annum quoted for the corresponding period by The Wall Street Journal
in U.S. Dollars for immediately available funds.

 

(e)                                  The arbitration award shall be final and
binding upon the parties hereto, any third party beneficiaries hereof and their
respective successors, assigns, heirs and legal representatives.  Judgment upon
the arbitration award may be entered and execution had in any court of competent
jurisdiction or application may be made to such court for a judicial acceptance
of the award and an order of enforcement.

 

(f)                                    The parties expressly waive their rights
to submit matters in dispute to the courts in California and furthermore, hereby
expressly waive any recourse against the decisions of the arbitration panel,
including the final award, except as may be needed to enforce the decisions or
awards of the arbitration panel as set forth below.

 

(g)                                 Notwithstanding the parties’ agreement to
arbitrate herein, the parties hereby agree and acknowledge that money damages
may not be an adequate remedy for any breach of the provisions of this Agreement
and any party hereto in its sole

 

16

--------------------------------------------------------------------------------


 

discretion may apply to the Federal District Court sitting in Los Angeles
County, California or any other court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief (without posting a bond or
other security) in order to enforce or prevent any violation of the provisions
of this Agreement.

 

12.13                     Cost and Expense.

 

In the event of any dispute arising out of or relating to this Agreement,
whether suit or other proceeding is commenced or not, and whether in mediation,
arbitration, at trial, on appeal, in administrative proceedings or in bankruptcy
(including without limitation any adversary proceeding or contested matter in
any bankruptcy case), each party shall pay its own costs and expenses incurred,
including attorneys’ fees.

 

12.14                     Governing Law.

 

This Agreement shall be governed by, and interpreted and construed in accordance
with, the laws of the State of California.

 

IN WITNESS WHEREOF, the parties have executed this Agreement, as of the date
first written above.

 

BEYOND BLUE, INC.

JOE’S JEANS, INC.

 

 

/s/ Harry Haralambus

 

/s/ Jay Furrow

 

By: Harry Haralambus

By: Jay Furrow

Title: President

Title: Chief Executive Officer

 

17

--------------------------------------------------------------------------------